Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000081
                                                      17-JAN-2017
                                                      12:39 PM



                          SCAD-15-0000081


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                      MICHAEL G.M. OSTENDORP,

                            Respondent.



                        ORIGINAL PROCEEDING

                    (ODC CASE NO. 10-057-8891)


                       ORDER OF REINSTATEMENT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the December 23, 2016 petition


and affidavit submitted by Respondent Michael G.M. Ostendorp and


the record, it appears Respondent Ostendorp has complied with all


relevant requirements upon which his six-month period of


suspension from the practice of law is contingent, and has


complied with the requirements of Rule 2.16 of the Rules of the


Supreme Court of the State of Hawai'i (RSCH), though we note

Respondent Ostendorp still must complete an audit of his practice


as provided in this court’s May 3, 2016 order.    It further


appears the Office of Disciplinary Counsel was served notice of

the affidavit, as required by RSCH Rule 2.17(b).   Therefore,


          IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Ostendorp is reinstated to the practice of

law in the jurisdiction of the State of Hawai'i, effective upon

entry of this order.

          DATED: Honolulu, Hawai'i, January 17, 2017.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna 


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson





                                2